Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II: FIG. 2 in the reply filed on 10/04/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Kojima (Pub. No.: US 2016/0343654) filed in the IDS on .
Re claim 1, Kojima, FIG. 5 and 30 teaches an integrated circuit package comprising: 
a first layer (60, FIG. 20) comprising a dielectric material; 
a structure comprising a conductive material (72 of FIG. 30 or 30 of FIG. 5) over the first layer, wherein the structure comprises a surface roughness of 50 nm or less (¶ [0099]); 
a second layer (80) over the structure, the second layer compositionally distinct from the first layer (60); and 
a third layer (82, ¶ [0202]) over the first layer, the structure, and the second layer, the third layer comprising the dielectric material and compositionally distinct from the second layer.
Re claim 2, Kojima, FIG. 5 and 30 teaches the integrated circuit package of claim 1, wherein the structure includes a first portion having a first width (surface A) and a second portion (surface B) having a second width that is wider than the first width.
Re claim 6, Kojima, FIG. 5 and 30 teaches the integrated circuit package of claim 1, wherein the structure comprises a copper alloy transmission line (30, ¶ [0093]).
Re claim 7, Kojima, FIG. 5 and 30 teaches the integrated circuit package of claim 1, wherein the structure comprises a copper alloy pad (30, ¶ [0093]).
Re claim 9, Kojima, FIG. 5 and 30 teaches an electronic system comprising the integrated circuit package of claim 1 (Abstract).
Re claim 16, Kojima, FIG. 5 and 30 teaches an integrated circuit package substrate comprising: 
a first layer comprising a dielectric material (60), 
a first structure (72 of FIG. 30 or 30 of FIG. 5) having a first width, the first structure comprising a first conductive material over the first layer; 
a second structure (70 of FIG. 30 or 26 of FIG. 6) between the first layer (60) and the first structure (72) comprising a second conductive material, the second structure having a second width (horizontal) greater than the first width (vertical), 
a second layer (80) over the second structure and the first structure, the second layer compositionally distinct from the first layer; and 
a third layer (82) over the first layer, the first structure, the second structure, and the second layer, the third layer comprising the dielectric material and being compositionally distinct from the second layer.
Re claim 17, Kojima, FIG. 5 and 30 teaches the integrated circuit package substrate of claim 16, wherein the first structure comprises a surface roughness of 50 nm or less (surface B, ¶ [0099]).
Re claim 19, Kojima, FIG. 5 and 30 teaches the integrated circuit package substrate of claim 16, further comprising a fifth layer (84) comprising the dielectric material over the first (60), second (80), and third layers (82), and over the first structure and the second structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima.
Kojima differs from the claim invention by not disclosing wherein the second width of the second portion is 2 µm to 10 µm wider than the first width of the first portion (claim 3); and wherein the second portion extends laterally beyond a first side of the first portion by 1 µm to 5 µm, and wherein the second portion extends laterally beyond a second side of the first portion by 1 µm to 5 µm (claim 4); and wherein the first and second portions of the structure comprise a metal, and the second width of the structure is at least 4 m wider than the first width of the structure (claim 18).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 5, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Guimard (Pub. No.: US 2016/0079560).
Re claim 5/10, Kojima, FIG. 5 and 30 teaches all the limitation of claim 1 and an integrated circuit package comprising: 
a first layer (60) comprising a dielectric material, 
a structure (72 of FIG. 30 or 30 of FIG. 5) comprising a conductive material over the first layer, wherein the structure includes a first portion having a first width (surface A) and a second portion having a second width that is wider than the first width by at least by drawing scale, wherein the first portion of the structure comprises a surface roughness of 50 nm or less (surface B, ¶ [0099]); 
a second layer (80) over the structure, and 
a third layer (82) over the first layer, the structure, and the second layer, the third layer comprising the dielectric material and being compositionally distinct from the second layer.
In re claims 5/10, Kojima fails to teach wherein the second layer comprising silicon and one or nitrogen, carbon, and oxygen.
Guimard teaches wherein the dielectric/insulating layer comprises silicon and one or more of nitrogen, carbon, and oxygen (3, Fig. 1, [0087], [0273]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching because Kojima disclose a dielectric/insulating layer and Guimard recognize the material of its [0087]. 
Moreover, after the combining of Kojima and Guimard would teach wherein the second layer comprises silicon and one or more of nitrogen, carbon, and oxygen.
In re claim 10, Kojima differs from the claim invention by not disclosing wherein the structure includes a first portion having a first width and a second portion having a second width that is wider than the first width by at least 1 µm.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 11, Kojima differs from the claim invention by not disclosing wherein the first and second portions of the structure comprise a metal, and the second width of the structure is at least 4 µm wider than the first width of the structure.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 12, Kojima, FIG. 5 and 30 teaches the integrated circuit package of claim 10, wherein the structure comprises a copper alloy transmission line (30, ¶ [0093]).
Re claim 13, Kojima, FIG. 5 and 30 teaches the integrated circuit package of claim 10, further comprising a fifth layer (84) comprising the dielectric material over the first (60), second (80), and third layers (82), and over the structure.
Re claim 15, Kojima, FIG. 5 and 30 teaches an electronic system comprising the integrated circuit package of claim 10 (Abstract).
Claim(s) 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima or Kojima/Guimard in view of Harkness Jr. et al. (Pub. No.: US 2018/0332720) (hereinafter Harkness) filed in the IDS on 11/12/2020.
	Kojima or Kojima/Guimard teaches all the limitation of claim 1/16/10.
Kojima or Kojima/Guimard fails to teach the limitation of claim 8/20/14.
Harkness teaches A printed circuit board comprising the integrated circuit package substrate (FIG. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the high-speed interconnects circuit as taught by Harkness, Abstract. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894